DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Opening Remark
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference.  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2007/0217887 to Lin.
As regards claim 3, Lin ‘887 teaches limitations for an “anchor” – as shown in Fig 1 for example, “ for wallboard installation” – functional recitation of unclaimed drywall as a possible environment of intended use of the claimed anchor doesn’t clearly further define any particular structure of the claimed anchor that might be relied on to patentably distinguish from the prior art anchor wherein one of ordinary skill in the art would recognize that anchor as being inherently capable of being anchored to wallboard due to its thread geometry, “comprising: an anchor body elongated along an axis” – as shown, “the anchor body including a driving end” – as shown at 11,12, “a wall boring end” – including tip at 121, “and an internal bore running from the driving end to an internal end short of a distal tip of the wall boring end” – the head designs shown on left side of Fig 3 all teach structure which corresponds to broad limitation, “wherein the anchor body includes a first body portion” – including portion having thread 123
, “a second body portion” – the unthreaded chamfer portion joining upper and lower different-diameter portions of shank, “and an end body portion” – including the lower portion having lesser diameter shank, “the second body portion running from the first body portion to the end body portion” – as shown, “ the end body portion running toward the distal tip” – as shown, “wherein the first body portion includes a thread” – 123, “the end body portion includes a double start thread” – including 124,122, “and the second body portion lacks any thread” – as shown.  

As regards claim 12, Lin ‘887 teaches limitations for an “anchor “ – as shown, “for wallboard installation” – functional recitation of unclaimed drywall as a possible environment of intended use of the claimed anchor doesn’t clearly further define any particular structure of the claimed anchor that might be relied on to patentably distinguish from the prior art anchor wherein one of ordinary skill in the art would recognize that anchor as being inherently capable of being anchored to wallboard due to its thread geometry, “comprising: an anchor body elongated along an axis, the anchor body” – as shown in Fig 1, “including a driving end” –including any one of the heads as shown on left side of Fig 3 for example, “a wall boring end” – including the lower end at 121 as shown in Fig 1, “and an internal bore running from the driving end to an internal end short of a distal tip of the wall boring end” – the head designs shown on left side of Fig 3 all teach structure which corresponds to broad limitation, “wherein the anchor body includes a first body portion” – including at least an upper portion of the section having a thread 12 as shown in Fig 1, “a second body portion” – including at least a lower portion of the upper section having a single wherein it’s noted that the claim doesn’t otherwise distinguish the ‘first’ and ‘second’ body portions from each other, “and an end body portion” – including the lower section as shown in Fig 1 having double start threads, “the second body portion running from the first body portion to the end body portion, the end body portion running toward the distal tip” – as shown wherein a ’running toward’ direction is broad limitation, “wherein the end body portion includes a double start thread” – 124,122 as shown, “with a first helical thread portion offset from a second helical thread portion” – as shown and described, “wherein the first helical thread portion and the second helical thread portion begin at a first axial location along the anchor body” – the tapered tip, “wherein the first helical thread portion runs to a second axial location along the anchor body” – 124 runs to a terminus slightly above the tapered end, “wherein the second helical thread portion runs to a third axial location along the anchor body” – 122 runs to a terminus at about the chamfer change in shank diameter as shown, “wherein the second axial location is between the first axial location and the third axial location” – as shown, “wherein the third axial location is axially spaced away from the first body portion such that the second helical thread portion terminates short of the first body portion” – as shown, “wherein the first body portion includes an external thread that is separate from the first helical thread portion and the second helical thread portion” – 123, “wherein the external thread begins at a starting axial location, runs in a direction toward the distal tip and terminates at an ending axial location, wherein the ending axial location is between the third axial location and the driving end – as shown.

Allowable Subject Matter
Claims 1, 2, 4-11, 13-15, 17-18 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 9,482,258 teaches similar geometry as that now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677